4Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 09/09/2021.
Claims 1 and 3-19 have been amended. Claims 2 and 20 have been cancelled. Claim 1 and 3-19 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
The Specification amendment dated 09/09/2021 has been acknowledged. 
Note, a new Examiner has been assigned to the application (Examiner Renae Feacher)
Claim Objection
Claim 1 is objected to for the following informality. Claim 1 recites, “…communicably coupling an ‘engagement module’ to a meter…” at line 9. Is Applicant’s intent that this should be an ‘engagement authorizer module’. Claim 11 is objected to under the same rationale. Appropriate correction is required.

Response to Arguments
Applicant’s amendment has been considered.
Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2002/0091473) in view of Walden (GB 2494909 A).

	
Claim 1:
Gardner discloses:
communicably coupling at least one sensor to a sensor manager, the at least one sensor configured and positioned on or about a for-hire vehicle so as to provide an output relating to one or more aspects of a passenger's experience as a rider in the for-hire vehicle; (see at least ¶0005, in vehicle sensors and if determined an abnormal condition then a warning/alert is issued; see also ¶0006-¶0007, monitoring sensors; see also ¶0027)
confiqurinq the sensor manager or an event manager to assign a value based at least in part on an output of one or more of the at least one sensor and a predetermined driver input model; (see at least ¶0022, comparing operator’s performance with accepted good practices or operator’s past performance; see also ¶0030; see also ¶0046, developing a metric reflecting the driver’s normal patterns (e.g. past values) used as a baseline to compare to changes in driving behavior ;see also ¶0080, driver performance assessment may include a score)
calculating a driver value by adding past assigned values; (see at least ¶0045, assess driver performance including monitoring several aspects of driver performance to arrive at performance assessment value, where this is an aggregate value; see also ¶0046, developing a metric reflecting the driver’s normal patterns (e.g. past values) used as a baseline to compare to changes in driving behavior; see also ¶0047, past performance and assessment)
[confiqurinq the engaqement module to either allow activation of the meter or to deny activation of the meter] based at least in part on the calculated driver value and a predetermined threshold criteria (see at least¶0048, the driver performance includes alerts, warnings and suggestions to improve; see also ¶0046, comparing past performance with current performance; see also ¶0036, thresholds for alerts; see also ¶0041 and ¶0049, thresholds based on delivery of msgs or alerts)
While Gardner discloses the above limitation, Gardner does not explicitly disclose the following limitation; however, Walden does disclose:
A method of a regulating a driver of a for-hire vehicle, the method comprising: (see at least pg. 3, lines 9-13, taxicabs)
communicably coupling an engagement module to a meter of the for-hire vehicle; and (see at least pg. 1, lines 17-25, a relay station modem connected to a remote computer to communicate with the meter; see also pg. 1, lines 29-30, a control system adapted for the remote control of a fare meter in a taxicab; see also)
configuring the engagement module to either allow activation of the meter or to deny activation of the meter [based at least in part on the calculated driver value and a predetermined threshold criteria] (see at least pg. 2, lines 5-10, remote control comprising means adapted to transmit signals to taxicab; see also pg. 2, lines 16-18, disable the fare meter) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner with the remote control of a taxicab meter of Walden to provide a means to prevent a driver from continuing to operate a meter when driver acts contrary to contract or law (see pg. 1, lines 9-13).


Claim 3:
Gardner and Walden disclose claim 1. Gardner further discloses:
wherein at least one of the at least one sensor comprises a sensor which provides an output relating to acceleration of the for-hire vehicle.  (see at least ¶0026, sensor for acceleration)

Claim 6:
Gardner and Walden disclose claim 1. Gardner further discloses:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of a presence of smoke inside the for-hire vehicle. (see at least ¶0060, Table 1, smoke sensor)  

Claim 7:
While Gardner and Walden disclose claim 1 and Gardner further discloses visual indicator display (see ¶0037), Gardner does not explicitly disclose the following limitations; however, Walden does disclose:
further comprising providing indicia of the driver value to prospective passengers by displaying the indicia on a display that is visible from an exterior of the for-hire vehicle.  (see at least pg. 2, lines 22-25, display on meter)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner with the remote control of a taxicab meter of Walden to provide a means to prevent a driver from continuing to operate a meter when driver acts contrary to contract or law (see pg. 1, lines 9-13).

Claim 8:
Gardner and Walden disclose claim 1. Gardner further disclose:
further comprising generating and delivering a warning to a driver when the driver value of that driver exceeds a predetermined threshold.  (see at least ¶0036, alert thresholds; see also ¶0041 and ¶0049)

Claim 9:
Gardner and Walden disclose claim 1. Gardner further discloses:
wherein the predetermined threshold criteria are dependent on a physical location of the for-hire vehicle (see at least ¶0035-¶0036, thresholds set based on different conditions and alerting when threshold met/ not met

Claim 10:
Gardner and Walden disclose claim 1. Gardner further discloses:
further comprising issuing a notification to a regulating authority when the driver value exceeds a predetermined threshold (see at least ¶0035, The PPUI may be used to monitor driving performance and report to a traffic enforcement authority.)

Claim 18:
While Gardner and Walden disclose claim 11, Gardner does not explicitly disclose the following limitation; however, Walden does disclose:
wherein said tangible computer readable medium further comprises instructions that prevent wherein the action comprises preventing a meter associated with the for-hire vehicle to become first engaged.  (see at least pg. 2, lines 16-19, prevent the driver from setting or using the meter)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner with the remote control of a taxicab meter of Walden to provide a means to prevent a driver from continuing to operate a meter when driver acts contrary to contract or law (see pg. 1, lines 9-13).

Claim 19:
While Gardner and Walden disclose claim 11, Gardner further discloses …based at least in part on a physical location of the for-hire vehicle… (see at least ¶0035, restrict locations where vehicle is taken), Gardner does not explicitly disclose the following limitations; however, Walden does disclose:
wherein said engagement module is configured to either allow activation of said for-hire vehicle meter or to deny activation of said for-hire vehicle meter based at least in part on a physical location of the for-hire vehicle(see at least pg. 2, lines 16-19, disable fare meter; see also pg. 2, lines 14-15, disable or re-enable meter)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner with the remote control of a taxicab meter of Walden to provide a means to prevent a driver from continuing to operate a meter when driver acts contrary to contract or law (see pg. 1, lines 9-13).
	Claims 11, 12 and 15-17 for a system (Gardner Figure 1) substantially recites the subject matter of Claims 1, 3 and 6-8 for a method and are rejected based on the same rationale above.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2002/0091473) in view of Walden (GB 2494909 A) further in view of Hyman (US 2003/0169162). 
Claim 4:
While Gardner and Walden disclose claim 1, neither explicitly disclose the following limitation; however, Hyman does disclose:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of an interior temperature of the for-hire vehicle.  (see at least ¶0018, detecting temperature and sound within the vehicle)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner and the remote control of a taxicab meter of Walden with the sensors of Hyman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:
While Gardner and Walden disclose claim 1, neither explicitly disclose the following limitation; however, Hyman does disclose:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of a sound level in an interior of the for-hire vehicle.  (see at least ¶0018, detecting temperature and sound within the vehicle)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the operator assessment of Gardner and the remote control of a taxicab meter of Walden with the sensors of Hyman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 13 and 14 for a system substantially recite the subject matter of Claims 4 and 5 for a method and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Phelan et al. (US 2004/0225557) discloses an apparatus for collecting, uploading and evaluating motor vehicle operation.
Raz et al. (US 2005/0131597) discloses analyzing and evaluating the performance and attitude of a motor vehicle driver.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683